111 S.E.2d 476 (1959)
251 N.C. 234
HENDERSON COTTON MILLS
v.
LOCAL UNION NO. 584, TEXTILE WORKERS UNION OF AMERICA (AFL-CIO), et al.
No. 389.
Supreme Court of North Carolina.
November 25, 1959.
*479 Perry & Kittrell, Henderson, Charles P. Green, Louisburg, A. W. Gholson, Jr., Henderson, for plaintiff.
W. M. Nicholson, James B. Ledford, Charlotte, James J. Randleman, Elkin, L. Glen Ledford, Charlotte, for respondents.
DENNY, Justice.
The record shows four assignments of error. However, only two are discussed in the appellants' brief. The others will be deemed as abandoned. Rule 28, Rules of Practice in the Supreme Court, 221 N.C. 544, at page 562 et seq.
The appellants assign as error "That in the hearing and determination of this matter, the respondents were denied the right to face and cross-examine their accusers, contrary to the laws of the State of North Carolina."
Here, as in case No. 385, Harriet Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO), N.C., 111 S.E.2d 457, these respondents did not object to the introduction of the affidavits in evidence when offered, nor did they move to strike the evidence contained therein, or any part thereof. Moreover, they did not request an opportunity to crossexamine the makers of the affidavits introduced by the plaintiff petitioner, or any one of them, nor did they except to the order of Judge Bickett on the ground set forth in this assignment of error; therefore, on authority of the opinion in case No. 385, referred to above, this assignment of error is overruled.
The appellants' remaining assignment of error is based on their general exception to Judge Bickett's order and to the findings of fact and conclusions of law set forth therein.
The appellants contend that the evidence adduced in the hearing below is insufficient to support the findings of the trial judge that the respective respondents wilfully violated the terms of the restraining order.
The exception on which this assignment of error is based is subject to dismissal as broadside. In Weaver v. Morgan, 232 N.C. 642, 61 S.E.2d 916, 919, this Court said: "The exception in the case in hand is `to the foregoing findings of fact and judgment.' This, as to findings of fact, is a broadside exception. It fails to point out and designate the particular findings of fact to which exception is taken, and it is insufficient to challenge the sufficiency of the evidence to support the findings, or any one, or more of them. Vestal v. Moseley Vending Machine Exchange, 219 N.C. 468, 14 S.E.2d 427." Even so, a careful examination of the record reveals that the *480 facts found by the court below with respect to the wilful violation of the restraining order by each of the respondents are supported by competent evidence and such findings are therefore binding upon appeal. City of Goldsboro v. Atlantic Coast Line Railroad Co., 246 N.C. 101, 97 S.E.2d 486; St. George v. Hanson, 239 N.C. 259, 78 S.E.2d 885; Town of Burnsville v. Boone, 231 N.C. 577, 58 S.E.2d 351; Poole v. Gentry, 229 N.C. 266, 49 S.E.2d 464.
The findings of fact are sufficient to support the conclusions of law and the orders entered with respect to each of the appealing respondents. Hence, the orders will be affirmed.
Affirmed.
HIGGINS, J., not sitting.